Carpenter, Justice,
delivered the opinion of the court.
'Whether Courts of Equity act in obodionco or in mere analogy to the statute of limitations, it has become a settled case that they will apply them, in similar cases within the sphere of their jurisdiction, equally with courts of law. They have always felt themselves bound by the spirit and moaning of these statutes and ordinarily act in conformity to them. In eases concurrent with, a remedy at law they always allow them to be pleaded, and & party is not permitted to evade their effect by resorting to another forum. Angell on Limitations Ch. 3 p. 24; Saxton 691.
The objection, it would seem, may be taken by demurrer to the bill, if so framed that it appears on its face and no attendant circumstances are stated which will obviate it. If the objection does not appear on the face of the Mil, as in the present Instance, it may be taken by way of plea, or by way of answer. When the objection is taken by way of plea to a bill which does *616not state any circumstances to take the case out of the statute, such as fraud &c., the plea may be a pure plea; though otherwise if the bill should charge a fraud which had not been discovered within the period named in the statute. In such case the plea should be accompanied by an answer, answering and denying the circumstances of fraud alleged in order to avoid the bar. Story Eq. Pl. § 503; Ib. §§ 751, 754.
. The bill in this case is in the ordinary form of a bill for dower. The death of the husband is alleged within the period mentioned in the statute. No unusual circumstances of equity jurisdiction are set forth. It alleges no matter of concealment in order to avoid the operations of the statute ; no ignorance of her rights is pretended by the complainant. The bill contains nothing beyond the formal allegations in regard to title papers always found in such bills, for the purpose of bringing what is ordinarily a merp legal right within the jurisdiction of a Court of Equity. If the statute applies to dower the defence seems to have been properly raised by the defendant’s plea.
But it was but urged upon the part of the respondent that the 10th section of our statute of limitations (11th in the Revision) does not apply to the action of dower, and consequently cannot be pleaded either at law or in equity j and such is the view taken by the Chancellor. One section of our act, copied from the English statute of 21 Jac. 1. C. 16, sec. 1., bars the right of entry Into any lands &c. unless made within twenty years after such right or title shall accrue. The widow has no right of entry until dower assigned, and the statute of 21 Jac. 1, in England, and similar statutes in this country, have therefore been construed not to apply to the action of dower. It (21 Jac. 1.) applies only to a right of entry, and therefore by its terms is inapplicable to the action of dower which is founded, not on the right of entry, but on an inchoate right to have the one-third part of any lands of which the husband had been seized during coverture set off and assigned to her.
But the next section of our act (Rev. L. 411 § 10) goes further and enacts “that every rpal, possessory, ancestral, mixed or 'other action, for any lands &c. shall be brought or instituted within twenty years next after the right or title thereto shall »e*617erue, and not after;” with a saving clause in favor of infants, feme coverts, and insane. It in very terms applies to all actions for the recovery of lands, tenements and hereditaments, and it is difficult to see how it can fail to apply to the action of dower. It bars, not the right of entry merely, hut any action brought for the recovery of land &c. Land is sought to ho recovered in this action and the widow’s title becomes absolute on the death of the husband. By the statute of Magna Carta the heir had, forty days within which to assign dower; a provision incorporated into the third section of our act in relation to dower. If not assigned within that period the tenant becomes guilty of deforcement and liable in an action of dower. The widow’s title and her cause of action then accrue, the possession of the tenant as against her then becomes adverse, and the statute begins to run.
It is true lapse of time is not enumerated in the statute relative to dower as a bar to the action, and obviously because it naturally falls within another classification. Parker v. Obear, 7 Metc. 24, is a decision upon a statute very similar to the 10th section of our act, which the court then held did not bar the writ of dower. But that decision may well be sustained upon the ground that in the State of Massachusetts the widow’s cause of action does not accrue at the death of her husband but only from the time of demand made. Here a demand is not necessarj in, order to support the action, although it may be important as affecting the amount of damages. Taking a different view than The Chancellor of the policy of the statute, and holding the action of dowei* to be not only within the letter but the meaning and intent of the statute, we are unanimously of the opinion that Ms decree must be reversed»
The decree is reversed with instructions to enter a decree fbl? costs in the court below.
Per tot, cur. Decree reversed.